04/19/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      DA 20-0252
                                   _________________

STATE OF MONTANA,

            Plaintiff and Appellee,

      v.
                                                                  ORDER
NATHAN EDWARD HOWARD, JONATHAN
HETTINGER, and JOSEPH BULLINGTON,

            Defendants and Appellants.
                               _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to the Court sitting en banc.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Brenda Gilbert, District Judge.


                                                 For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   April 19 2022